Morton, J.
The defendant was charged with unlawfully keeping intoxicating liquor for sale, with intent to sell the same unlawfully.
The testimony as to the acts of Hart was rightly admitted. Whether it tended to show a common purpose between him and the defendant, or that he was acting under the defendant’s direction, or neither, was for the jury. The rights of the defendant were carefully guarded by the instructions of the court. Commonwealth v. McDonald, 147 Mass. 527.
The testimony as to what occurred in and around McDonnell’s stable was also rightly admitted. If believed, it had a tendency to show that the defendant was keeping liquors there, and it was for the jury to say, on this and all the evidence, whether he was keeping liquors with intent to sell the same *330unlawfully. Commonwealth v. Shaw, 116 Mass. 8. Commonwealth v. Ham, 150 Mass. 122.
The fact that McDonnell had been defaulted on a complaint charging him. with the illegal keeping of liquors in the stable on the same day on which the government witnesses testified to seeing the defendant there had no tendency to show that the defendant did not keep liquor there also.
The rulings asked for by the defendant were all rightly refused.
1. There was evidence for the jury whether the defendant was or was not guilty of the offence charged.
2. This was given in substance and in another form by the court. The defendant has not argued that it was not.
3. As drawn this was clearly erroneous. It has been held in cases analogous to this that parties violating .the liquor law, so called, come within the general rule that all engaged in a misdemeanor are principals. Commonwealth v. Brown, 154 Mass. 55.
4. There was evidence that warranted the jury, as already stated, in finding the defendant guilty of the offence charged.
The instructions to the jury were all that the case called for, were careful and precise, and the defendant’s rights were fully protected. Exceptions overruled.